Case 1:19-cr-00125-ABJ Document 106 Filed 08/16/19 Page 1of1

STIPULATION REGARDING HANDWRITING

The parties stipulate that the handwriting on the following documents is the handwriting of
Gregory B. Craig:

GX 500 (USA-REL-0339091-0339104)

GX 503 (USA-REL-0337749-0337765) (highlighting may or may not be Mr. Craig’s)
GX 521 (USA-REL-0339059-0339061)

GX 525 (USA-REL-0338196-0338201)

GX 526 (USA-REL-0339155-0339156)

GX 530 (USA-REL-0338406)

GX 531 (USA-REL-0338904)

GX 532 (USA-REL-0338979-0338981)

GX 549 (USA-REL-0237383-0237409) (highlighting may or may not be Mr. Craig’s)

The parties further stipulate that the following specifically identified writing is the handwriting
of Gregory B. Craig; any other handwriting on the documents is not Mr. Craig’s writing.

e GX 535 (USA-REL-0338983) “Ukraine” in upper right-hand corner and “FARA
language” on post-it are Mr. Craig’s handwriting)

e GX 548 (USA-REL-0237377-0237382) (the handwriting on pages 548-004, 548-005,
and 548-006 is Mr. Craig’s)

e GX 550 (USA-REL-0337768-0337780) (the handwriting on pages 550-001 and 550-007
is Mr. Craig’s)

All agreed and stipulated to by:

SLS/ 1

Date

 

 

Lr 4 fy w / yo- 19

Counsel for (Mr. Craig J. Date

 

    
 

GOVERNMENT |
j EXHIBIT |

i 68 \

  
 

 
